Citation Nr: 9903714	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-16 036	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for cervical nerve damage.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel
REMAND

The veteran had active duty from October 1953 to July 1957.

The veteran asserts that he is entitled to compensation, 
pursuant to 38 U.S.C.A. § 1151, for cervical nerve damage as 
it was caused by a failure by VA medical personnel to 
properly diagnose and treat his cervical epidural mass due to 
granulomatous disease.

Documents contained in the claims file show that the veteran 
presented with complaints of numbness and weakness in his 
right upper extremity, and underwent a myelogram in November 
1987 at the VA Medical Center (VAMC) in Lexington, Kentucky.  
The myelogram revealed acute denervation in the C8/T1 root 
distribution.  In June 1988, a repeat cervical myelogram and 
a computed tomography scan (CT scan) were performed.  The 
claims file contains a copy of the report of the June 1988 
cervical myelogram, but does not yet contain a copy of the 
June 1988 CT scan report.  The veteran was treated with 
cervical traction and discharged from the hospital with 
instructions to continue cervical traction at home.  

The veteran asserts that the symptoms of numbness and 
weakness in his right upper extremity increased over time and 
that his left upper extremity began to demonstrate similar 
symptoms.

He presented at the Lexington, Kentucky VAMC in June 1994 
with complaints of increasing paralysis involving both his 
upper and lower extremities.  In July 1994 a cervical 
magnetic resonance imaging study was performed.  It revealed 
abnormal soft tissue which was causing cord compression from 
C3 to C6.  The soft tissue was noted to be impinging on his 
canal and causing decreased signals at the C4-C5 levels.  He 
underwent multiple cervical corpectomies, subtotal removal of 
the lesion and reconstruction of his cervical spine, inter 
alia. The operation and pathology report(s), from those 
surgeries are not yet contained in the claims file for 
review.

The Board is of the opinion that the development of 
additional medical evidence is necessary before a decision is 
rendered on this issue on appeal.  Therefore, to ensure that 
VA has met its duty to assist the claimant in developing the 
facts, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment at the VAMC in 
Lexington, Kentucky since October 1987 
for his upper extremity and cervical 
spine disorders.  Such records should 
include, but not be limited to, copies 
of the June 1988 CT scan report, the 
operation reports from the veteran's 
cervical spine surgeries, and the 
pathology report(s) relating to any 
tissue, bone, or other substance, 
removed in such surgeries.

2.  Once the development requested above 
has been completed to the extent 
possible, the case should be returned to 
the Board without further adjudication 
as referral for an expert medical 
opinion is contemplated by the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.


		
	ROBERT D. PHILIPP	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


